DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/09/2021 has been entered. Claims 1-5 and 11 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim states, “bending the bending area of the flexible panel after the applying the raw filler material” Examiner presumes the statement should read as, “bending the bending area of the flexible panel after applying the raw filler material” Appropriate correction is required.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4 and 6-7 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 5, and 7-8 of U.S. Patent No. 10908716. Although the claims at issue are not identical, they are not patentably distinct from each other because the systems of this application contain similar structures adequate to perform the functions recited in the patent application.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The claims are as follows with the differences highlighted:
17147339
10908716
With reference to claim 1: A flexible display apparatus comprising: a flexible panel having: a first area comprising a display area for displaying an image; a bending area bending and extending from the first area; and a second area extending from the bending area; a first protection film disposed on the first area; a second protection film disposed on the second area; and a filler surrounded by the first protection film, the second protection film, and the flexible panel, 



Claim 1 of this application is being anticipated by claim 1 of patent 10908716 with similar variation in the non-highlighted limitation above.
17147339
10908716

With reference to claims 1 and 2
With reference to claim 3
With reference to claims 1, 2 and 3
With reference to claim 4
With reference to claims 1, 2 and 3
With reference to claim 6
With reference to claims 3 and 5
With reference to claim 7
With reference to claims 1-3, 5 and 7-8


Claims 2-4 and 6-7 of this application is being anticipated by and comparable to claims 1-3, 5, and 7-8 of patent 10908716.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRUSHINSKIY ET AL (US Pub. 20130169515) in view of Park et al (US Pub. 20160073528).
Regarding claim 1, An embodiment of PRUSHINSKIY discloses:
A flexible display apparatus, (at least refer to fig. 1, 3 and paragraph 46. Describes a flexible display apparatus) comprising: 
A flexible panel having a first area comprising a display area for displaying an image, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a first region 120) a bending area bending and extending from the at least refer to fig. 3-4 and paragraph 87. Describes the flexible display apparatus 1 includes the bending portion B at which the first region 120 and the second region 130 of the first film 100 are bent) and a second area extending from the bending area, (at least refer to fig. 3-4 and paragraph 87. Describes a second region 130); 
A first protection film disposed on the first area, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a first region 120); 
A second protection film disposed on the second area, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a second region 130); 
An embodiment of PRUSHINSKIY does not disclose:
A filler surrounded by the first protection film, the second protection film, and the flexible panel, wherein the filler is formed separately from the first protection film and the second protection film, and wherein the filler directly contacts the first protection film, the second protection film, and the flexible panel.
Another embodiment of PRUSHINSKIY discloses:
A filler surrounded by the first protection film, the second protection film, and the flexible panel, (at least refer to fig. 12-13 and paragraph 123. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the elastic member 500 is disposed at a region surrounded by the first region 120' and the second region 130') 
Wherein the filler is formed separately from the first protection film and the second protection film, (at least refer to fig. 12-13 and paragraph 119. Describes the elastic member 500 is formed of a material having greater flexibility than that of the first film 100') and 
Wherein the filler directly contacts the first protection film, the second protection film, and the flexible panel, (at least refer to fig. 12-13 and paragraph 119. Describes when the flexible display apparatus 3 is bent, the first groove 110' may be formed at a bending portion in a region having the greatest compressive stress, and the elastic member 500 may fill the first groove 110' such that a compressive stress is decreased. Fig. 12-13 depicts the elastic member filling the first groove while contacting the first film 100’).
PRUSHINSKIY does not explicitly disclose:
Wherein the filler directly contacts the first protection film, the second protection film, and the flexible panel.
Park teaches: 
Wherein the filler directly contacts the first protection film, the second protection film, and the flexible panel, (at least refer to fig. 2, 5 and paragraphs 47-48. Describes the filling member 260 is disposed between the side surface of the first substrate 111 and the bent portion 242. Para. 48, describes: Further, as the resin 261 is disposed on the bent portion 242 of the connector 240, the air gap is not formed between the display panel 200 and the connector 240. Fig. 2 depicts the resin filling the whole bent portion while contacting the bent portion).
The two references are analogous art because they are related with the same field of invention of display panel.

Regarding claim 11, An embodiment of PRUSHINSKIY discloses:
A method of manufacturing a flexible display apparatus, (at least refer to fig. 5-8 and paragraph 93. Describes a method of manufacturing the flexible display apparatus 1) comprising: 
A flexible panel having a first area comprising a display area for displaying an image, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a first region 120) a bending area extending from the first area, (at least refer to fig. 3-4 and paragraph 87. Describes the flexible display apparatus 1 includes the bending portion B at which the first region 120 and the second region 130 of the first film 100 are bent) and a second area extending from the bending area, (at least refer to fig. 3-4 and paragraph 87. Describes a second region 130); 
A first protection film disposed on the first area, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a first region 120); and 
A second protection film disposed on the second area, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a second region 130
Bending the bending area of the flexible panel after the applying the raw filler material, (at least refer to fig. 15A-F and Paragraph 154. Describe in the method of manufacturing a display apparatus according to the third embodiment of the present invention, the bending part BP of the flexible display panel 120 may be bent at a curvature corresponding to a curvature of the bending guide part 241b provided in the back plate 240. The supporting part is bent after the bending guide part is inserted);
An embodiment of PRUSHINSKIY does not disclose:
Applying a raw filler material on the flexible panel between the first protection film and the second protection film; 
Bending the bending area of the flexible panel after the applying the raw filler material
Irradiating ultraviolet light from an ultraviolet lamp onto the raw filler material; and -4- 115631778.3Appin No. 17/147,339 Amdt date December 9, 2021 Reply to Office action of September 16, 2021 
Curing a filler while the bending area of the flexible panel is bent, the filler being formed by applying the raw filler material.
Another embodiment of PRUSHINSKIY discloses:
Applying a raw filler material on the flexible panel between the first protection film and the second protection film, (at least refer to fig. 12-13 and paragraph 123. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the elastic member 500 is disposed at a region surrounded by the first region 120' and the second region 130'
Bending the bending area of the flexible panel after the applying the raw filler material, (at least refer to fig. 12-13 and paragraphs 118-119. Describes the flexible display apparatus 3 has an elastic member 500 that is disposed to fill the first groove 110' included in the first film 100'. Para. 119, describes: When the flexible display apparatus 3 is bent, the first groove 110' may be formed at a bending portion in a region having the greatest compressive stress, and the elastic member 500 may fill the first groove 110' such that a compressive stress is decreased. Fig. 12 depicts the where the elastic member is applied and fig.13 depicts bending after applying);
PRUSHINSKIY does not explicitly disclose:
Irradiating ultraviolet light from an ultraviolet lamp onto the raw filler material; and -4- 115631778.3Appin No. 17/147,339 Amdt date December 9, 2021 Reply to Office action of September 16, 2021 
Curing a filler while the bending area of the flexible panel is bent, the filler being formed by applying the raw filler material.
Park teaches:
Irradiating ultraviolet light from an ultraviolet lamp onto the raw filler material, (at least refer to fig. 1-2 and paragraph 48. Describes the resin 261 is a substance that has an adhesive property and is quickly cured by UV rays); and -4- 115631778.3Appin No. 17/147,339 Amdt date December 9, 2021 Reply to Office action of September 16, 2021 
Curing a filler while the bending area of the flexible panel is bent, the filler being formed by applying the raw filler material, (at least refer to fig. 2, 5 and paragraph 48. Describes the resin 261 is a substance that has an adhesive property and is quickly cured by UV rays. As the resin 261 is formed on the bent portion 242 of the connector 240, adhesion between the display panel 200 and the connector 240 may be increased. Further, as the resin 261 is disposed on the bent portion 242 of the connector 240, the air gap is not formed between the display panel 200 and the connector 240” Resin formed in the bent portion is interpreted as portion 242 is already in the bent position when the resin is formed and cured on it).
The two references are analogous art because they are related with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the elastic member filling the first groove as disclose by PRUSHINSKIY with the resin filling member taught by Park. The motivation to combine the Park reference is to strengthen the display device from bend stress so that the reliability of the organic light emitting display may be increased.
Regarding claim 2, An embodiment of PRUSHINSKIY discloses:
Wherein the flexible panel has a first surface and a second surface opposite to the first surface, (at least refer to fig. 1-2 and paragraphs 55, 82. Describes the display panel unit 200 may include the third film 210 having flexibility and disposed on the second surface 102 of the first film 100. Para. 82, describes: the second film 300 may have a third surface 301 adjacent to the display panel unit 200)
The first protection film and the second protection film are disposed on the second surface, (at least refer to fig. 1-2 and paragraph 47. Describes the flexible display apparatus 1 further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100) 
An embodiment of PRUSHINSKIY does not disclose:
the filler fills a space defined by a distal end side surface of the first protection film, a distal end side surface of the second protection film, and the second surface of the flexible panel.
Another embodiment of PRUSHINSKIY discloses:
The filler fills a space defined by a distal end side surface of the first protection film, a distal end side surface of the second protection film, and the second surface of the flexible panel, (at least refer to fig. 13-14 and paragraph 123-124. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the elastic member 500 is disposed at a region surrounded by the first region 120' and the second region 130').
Regarding claim 2, refer to the motivation of claim 1.
Regarding claim 3, An embodiment of PRUSHINSKIY does not disclose:
Wherein the distal end side surface of the first protection film, the distal end side surface of the second protection film, and the second surface of the flexible panel provide a closed surface.
Another embodiment of PRUSHINSKIY discloses:
Wherein the distal end side surface of the first protection film, the distal end side surface of the second protection film, and the second surface of the flexible panel provide a closed surface, (at least refer to fig. 10-11 and paragraph 111. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the bending portion B' has an empty space surrounded by the first region 120' and the second region 130').
Regarding claim 3, refer to the motivation of claim 1.
Regarding claim 4, An embodiment of PRUSHINSKIY does not disclose:
Wherein the distal end side surface of the first protection film and the distal end side surface of the second protection film directly contact each other.
Another embodiment of PRUSHINSKIY discloses:
Wherein the distal end side surface of the first protection film and the distal end side surface of the second protection film directly contact each other, (at least refer to fig. 10-11 and paragraph 111. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the bending portion B' has an empty space surrounded by the first region 120' and the second region 130'. Fig. 10-11 depicts direct contact of the divided first film).
Regarding claim 4, refer to the motivation of claim 1.
Regarding claim 5, An embodiment of PRUSHINSKIY does not disclose:
Wherein the distal end side surface of the first protection film and the distal end side surface of the second protection film face in a same direction.
Another embodiment of PRUSHINSKIY discloses:
Wherein the distal end side surface of the first protection film and the distal end side surface of the second protection film face in a same direction, (at least refer to fig. 11 and paragraph 114. Describes the flexible display apparatus 2 includes the bending portion B' at which the first region 120' and the second region 130' of the first film 100' are bent in an approximately horizontal direction).
Regarding claim 5, refer to the motivation of claim 1.
Regarding claim 6, An embodiment of PRUSHINSKIY discloses:
Wherein the first protection film has a first upper surface facing the second surface of the flexible panel and a first lower surface opposite the first upper surface, (at least refer to fig. 1 and paragraph 47. Describes the flexible display apparatus 1, in one embodiment, includes a first film 100 having a first surface 101 and a second surface 102 that are opposite each other. The flexible display apparatus 1, in one embodiment, further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100)
The second protection film has a second upper surface facing the second surface of the flexible panel and a second lower surface opposite the second upper surface, (at least refer to fig. 1 and paragraph 47. Describes the flexible display apparatus 1, in one embodiment, includes a first film 100 having a first surface 101 and a second surface 102 that are opposite each other. The flexible display apparatus 1, in one embodiment, further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100) and 
An embodiment of PRUSHINSKIY does not disclose:
The first lower surface of the first protection film directly contacts the second lower surface of the second protection film.
Another embodiment of PRUSHINSKIY discloses:
The first lower surface of the first protection film directly contacts the second lower surface of the second protection film, (at least refer to fig. 10 and paragraph 110. Describes the first film 100' is divided into the first region 120' and the second region 130', and the flexible display apparatus 2 includes a bending portion B' at which the first region 120' and the second region 130' of the first film 100' are bent in an approximately vertical direction).
Regarding claim 6, refer to the motivation of claim 1.
Regarding claim 7, An embodiment of PRUSHINSKIY discloses:
Wherein the flexible panel has a first surface and a second surface opposite to the first surface, (at least refer to fig. 1-2 and paragraphs 55, 82. Describes the display panel unit 200 may include the third film 210 having flexibility and disposed on the second surface 102 of the first film 100. Para. 82, describes: the second film 300 may have a third surface 301 adjacent to the display panel unit 200) 
An embodiment of PRUSHINSKIY does not disclose:
a first portion of the second surface overlapping the first area and a second portion of the second surface overlapping the second area face each other
Another embodiment of PRUSHINSKIY discloses:
a first portion of the second surface overlapping the first area and a second portion of the second surface overlapping the second area face each other, (at least refer to fig. 11 and paragraph 114. Describes the first film 100' is divided into the first region 120' and the second region 130', and the flexible display apparatus 2 includes the bending portion B' at which the first region 120' and the second region 130' of the first film 100' are bent in an approximately horizontal direction)
Regarding claim 8, PRUSHINSKIY discloses:
A function film overlapping the first area on the first surface, (at least refer to fig. 1-2 and paragraph 47. Describes the flexible display apparatus 1 further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100) 
PRUSHINSKIY does not explicitly disclose:
wherein the function film comprises at least one of a touch panel, a polarization film, and a cover window.
Park teaches:
Wherein the function film comprises at least one of a touch panel, a polarization film, and a cover window, (at least refer to fig. 2, 5 and paragraph 19. Describes the display panel 200 includes a first substrate 111, a second substrate 201 disposed to face the first substrate 111, a touch unit 210, and a polarizer 220)
The two references are analogous art because they are related with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the function film as disclose by PRUSHINSKIY with the function film taught by Park. The motivation to combine the 
Regarding claim 10, PRUSHINSKIY does not explicitly disclose:
Wherein the filler comprises a resin.
Park teaches:
Wherein the filler comprises a resin, (at least refer to fig. 2 and paragraph 48. Describes the filling member 260 may include a resin 261).
Regarding claim 10, refer to the motivation of claim 1.
Regarding claim 12, An embodiment of PRUSHINSKIY does not disclose:
Wherein the raw filler material is applied between the first protection film and the second protection film before the bending area of the flexible panel is bent.
Another embodiment of PRUSHINSKIY discloses:
Wherein the raw filler material is applied between the first protection film and the second protection film before the bending area of the flexible panel is bent, (at least refer to fig. 12-13 and paragraphs 118-119. Describes the flexible display apparatus 3 has an elastic member 500 that is disposed to fill the first groove 110' included in the first film 100'. Para. 119, describes: When the flexible display apparatus 3 is bent, the first groove 110' may be formed at a bending portion in a region having the greatest compressive stress, and the elastic member 500 may fill the first groove 110' such that a compressive stress is decreased. Fig. 12 depicts the where the elastic member is applied and fig.13 depicts bending after applying).
Regarding claim 12, refer to the motivation of claim 11.
Regarding claim 13, PRUSHINSKIY does not explicitly disclose:
Wherein the ultraviolet light is irradiated after the bending area of the flexible panel is bent.
Park teaches:
Wherein the ultraviolet light is irradiated after the bending area of the flexible panel is bent, (at least refer to fig. 1-2 and paragraph 48. Describes the resin 261 is a substance that has an adhesive property and is quickly cured by UV rays. As the resin 261 is formed on the bent portion 242 of the connector 240, adhesion between the display panel 200 and the connector 240 may be increased).
Regarding claim 13, refer to the motivation of claim 1.
Regarding claim 14, PRUSHINSKIY discloses:
Wherein the flexible display apparatus further comprises a function film disposed on the flexible panel, (at least refer to fig. 1-2 and paragraph 47. Describes the flexible display apparatus 1 further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100) 
The flexible panel has a first surface and a second surface opposite to the first surface, (at least refer to fig. 1-2 and paragraphs 55, 82. Describes the display panel unit 200 may include the third film 210 having flexibility and disposed on the second surface 102 of the first film 100. Para. 82, describes: the second film 300 may have a third surface 301 adjacent to the display panel unit 200
The function film faces the first surface of the flexible panel, (at least refer to fig. 1-2 and paragraph 82. Describes the second film 300 may have a third surface 301 adjacent to the display panel unit 200)
The first protection film and the second protection film face the second surface of the flexible panel, (at least refer to fig. 1-2 and paragraph 47. Describes the flexible display apparatus 1 further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100) 
PRUSHINSKIY does not explicitly disclose:
The ultraviolet lamp is disposed over the second surface of the flexible panel.
Park teaches:
The ultraviolet lamp is disposed over the second surface of the flexible panel, (at least refer to fig. 1-2 and paragraph 48. Describes the resin 261 is a substance that has an adhesive property and is quickly cured by UV rays).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding claim 15, An embodiment of PRUSHINSKIY does not disclose:
Wherein the filler is fixed along a curved surface of the bending area.
Another embodiment of PRUSHINSKIY discloses:
Wherein the filler is fixed along a curved surface of the bending area, (at least refer to fig. 12-13 and paragraph 119. Describes when the flexible display apparatus 3 is bent, the first groove 110' may be formed at a bending portion in a region having the greatest compressive stress, and the elastic member 500 may fill the first groove 110' such that a compressive stress is decreased).
Regarding claim 15, refer to the motivation of claim 11.
Regarding claim 16, An embodiment of PRUSHINSKIY does not disclose:
Wherein the filler directly contacts the first protection film, the second protection film, and the flexible panel.
Another embodiment of PRUSHINSKIY discloses:
Wherein the filler directly contacts the first protection film, the second protection film, and the flexible panel, (at least refer to fig. 12-13 and paragraph 119. Describes when the flexible display apparatus 3 is bent, the first groove 110' may be formed at a bending portion in a region having the greatest compressive stress, and the elastic member 500 may fill the first groove 110' such that a compressive stress is decreased. Fig. 12-13 depicts the elastic member filling the first groove while contacting the first film 100’)
Regarding claim 16, refer to the motivation of claim 11.
Regarding claim 17, PRUSHINSKIY discloses:
Wherein the flexible panel has a first surface and a second surface opposite to the first surface, (at least refer to fig. 1-2 and paragraphs 55, 82. Describes the display panel unit 200 may include the third film 210 having flexibility and disposed on the second surface 102 of the first film 100. Para. 82, describes: the second film 300 may have a third surface 301 adjacent to the display panel unit 200)
The first protection film and the second protection film are disposed on the second surface, (at least refer to fig. 1-2 and paragraph 47. Describes the flexible display apparatus 1 further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100) and 
An embodiment of PRUSHINSKIY does not disclose:
The filler fills a space defined by a side surface of the first protection film, a side surface of the second protection film, and the second surface of the flexible panel.
Another embodiment of PRUSHINSKIY discloses:
The filler fills a space defined by a side surface of the first protection film, a side surface of the second protection film, and the second surface of the flexible panel, (at least refer to fig. 12-13 and paragraph 123. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the elastic member 500 is disposed at a region surrounded by the first region 120' and the second region 130').
Regarding claim 17, refer to the motivation of claim 11.
Regarding claim 18, An embodiment of PRUSHINSKIY discloses:
Wherein the side surface of the first protection film, the side surface of the second protection film, and the second surface of the flexible panel provide a closed surface.
Another embodiment of PRUSHINSKIY discloses:
Wherein the side surface of the first protection film, the side surface of the second protection film, and the second surface of the flexible panel provide a closed surface, (at least refer to fig. 10-11 and paragraph 111. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the bending portion B' has an empty space surrounded by the first region 120' and the second region 130').
Regarding claim 18, refer to the motivation of claim 11.
Regarding claim 19, An embodiment of PRUSHINSKIY discloses:
Wherein the side surface of the first protection film and the side surface of the second protection film are connected to each other.
Another embodiment of PRUSHINSKIY discloses:
Wherein the side surface of the first protection film and the side surface of the second protection film are connected to each other, (at least refer to fig. 10-11 and paragraph 111. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the bending portion B' has an empty space surrounded by the first region 120' and the second region 130').
Regarding claim 19, refer to the motivation of claim 11.
Regarding claim 19, An embodiment of PRUSHINSKIY discloses:
Wherein the first protection film has a first upper surface facing the second surface of the flexible panel and a first lower surface opposite the first upper surface, (at least refer to fig. 1 and paragraph 47. Describes the flexible display apparatus 1, in one embodiment, includes a first film 100 having a first surface 101 and a second surface 102 that are opposite each other. The flexible display apparatus 1, in one embodiment, further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100)
The second protection film has a second upper surface facing the second surface of the flexible panel and a second lower surface opposite the second upper surface, (at least refer to fig. 1 and paragraph 47. Describes the flexible display apparatus 1, in one embodiment, includes a first film 100 having a first surface 101 and a second surface 102 that are opposite each other. The flexible display apparatus 1, in one embodiment, further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100) and 
An embodiment of PRUSHINSKIY does not disclose:
The first lower surface of the first protection film directly contacts the second lower surface of the second protection film.
Another embodiment of PRUSHINSKIY discloses:
The first lower surface of the first protection film directly contacts the second lower surface of the second protection film, (at least refer to fig. 10 and paragraph 110. Describes the first film 100' is divided into the first region 120' and the second region 130', and the flexible display apparatus 2 includes a bending portion B' at which the first region 120' and the second region 130' of the first film 100' are bent in an approximately vertical direction).
Regarding claim 20, refer to the motivation of claim 11.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRUSHINSKIY ET AL (US Pub. 20130169515) in view of Park et al (US Pub. 20160073528) in further view of You et al (US Pub. 20160275830).
Regarding claim 9, PRUSHINSKIY discloses:
The flexible panel has a first surface and a second surface opposite to the first surface, (at least refer to fig. 1-2 and paragraphs 55, 82. Describes the display panel unit 200 may include the third film 210 having flexibility and disposed on the second surface 102 of the first film 100. Para. 82, describes: the second film 300 may have a third surface 301 adjacent to the display panel unit 200)
The first protection film and the second protection film are disposed on the second surface of the flexible panel, (at least refer to fig. 1-2 and paragraph 47. Describes the flexible display apparatus 1 further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100) and 
The driver faces a first portion of the second surface overlapping the first area of the flexible panel, (at least refer to fig. 3, 5 and paragraph 63. Describes the panel driving circuit unit 130 according to an embodiment may include a flexible circuit film 131 and a driving integrated circuit (IC) 133. Fig. 3 depicts driver overlapping an area of the flexible panel
PRUSHINSKIY does not explicitly disclose:
A driver, 
Wherein the second area has a pad area,
The driver is connected to the pad area,
The driver faces a first portion of the second surface overlapping the first area of the flexible panel
Park teaches:
A driver, (at least refer to fig. 2 and paragraph 17. Describes a driving chip 250)
The driver is connected to the pad area, (at least refer to fig. 2 and paragraph 17. Describes One or more driving chips 250 may be formed on the pad area PA)
Park does not explicitly teach:
Wherein the second area has a pad area,
The driver faces a first portion of the second surface overlapping the first area of the flexible panel
You teaches:
Wherein the second area has a pad area, (at least refer to fig. 3-4 and paragraph 60. Describes the pad part 125 may include a plurality of pad electrodes (not shown) which are provided at one side edge of the flexible substrate 121)
The driver faces a first portion of the second surface overlapping the first area of the flexible panel, (at least refer to fig. 3, 5 and paragraph 63. Describes the panel driving circuit unit 130 according to an embodiment may include a flexible circuit film 131 and a driving integrated circuit (IC) 133. Fig. 3 depicts driver overlapping an area of the flexible panel)
The three references are analogous art because they are related with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the elastic member filling the first groove as disclose by PRUSHINSKIY with the resin filling member taught by Park and incorporate a driver on a pad of the flexible panel as taught by YOU. The motivation to combine the YOU reference is to supply signal for driving the pixels of the display and protecting the drivers of the display device in the bent position.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.